In an action to foreclose a mortgage, the defendant Domestic Loan & Investment Bank appeals from an order of the Supreme Court, Richmond County (Sangiorgio, J.), dated January 24, 2001, which denied its motion to set aside a foreclosure sale.
Ordered that the order is affirmed, with costs.
The appellant’s motion to set aside the foreclosure sale was properly denied. The purchaser of the property at the foreclosure sale was an indispensable party to the motion to set aside the sale and was not served with the motion papers (see, Federal Natl. Mtge. Assn. v New York Fin. & Mtge. Co., 222 AD2d 647; Vanderbilt Realty Corp. v Gordon, 134 AD2d 586).
In light of our determination, the appellant’s remaining contention need not be addressed. Florio, J. P., McGinity, Luciano and Schmidt, JJ., concur.